DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2019 and August 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA2703920A1.
As to claim 1, CA2703920A1 discloses a robot forceps (medical manipulator 10), as illustrated in Figures 1-57, comprising: an insertion tube (12); and a gripper (22) provided at a tip end of the insertion tube, wherein the gripper includes: a first claw portion (48) and a second claw portion (50) arranged so as to be opposed to each other; and a first rotary actuator (88) connected to the first claw portion  (via tube 12) and configured to rotate the first claw portion (see Figure 1) by supply of an operating liquid into a first pressure chamber (rotational drive source 90 and the bending drive sources 140, 142, which are actuators for actuating the rotating action mechanism 88 and the bending action mechanism 130, may comprise fluid-pressure actuators, using a fluid such as a gas, a liquid – see page 41, lines 18-22).
With claim 2, a second rotary actuator (92) connected to the second claw portion (via tube 12) and configured to rotate the second claw portion (see Figure 1) by supply of the operating liquid into a second pressure chamber  (rotational drive source 90 and the bending drive sources 140, 142, which are actuators for actuating the rotating action mechanism 88 and the bending action mechanism 130, may comprise fluid-pressure actuators, using a fluid such as a gas, a liquid – see page 41, lines 18-22).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gombert, Seibold, Petillo, Cohn, and Low are cited as being relevant art, because each prior art shows robotic forceps comprising a tube and gripper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651